Order entered January 6, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01008-CV

               IN RE THE ESTATE OF JOSEPH T. MAREK, II DECEASED

                            On Appeal from the Probate Court No. 3
                                     Dallas County, Texas
                              Trial Court Cause No. PR-11-304-3

                                             ORDER
       We GRANT appellants’ January 2, 2014 unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief on or before January 9, 2014.


                                                        /s/    ADA BROWN
                                                               JUSTICE